FILED
                                                                                          NOV 3 02009
                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA                           Clerk, U.S. District and
                                                                                      Bankruptcy Courts

JOE NATHAN WOMACK,

               Plaintiff,

                                                      Civil Action No.
       v.
                                                                             09 2263
JOYCE CHILES, et at.,

               Defendants.

                                  MEMORANDUM OPINION

       This matter comes before the Court on plaintiff s application to proceed in forma

pauperis and pro se complaint. The application will be granted and the complaint will be

dismissed.

       Plaintiff "was indicted and convicted on (2) counts of armed robbery" in the Circuit Court

of LeFlore County, Mississippi. CompI. at 6 (page numbers designated by the Court); see id.,

Attach. (Indictment). According to plaintiff, the Assistant District Attorney conspired with his

appointed defense counsel to effect his unlawful incarceration. Id. at 4. He asks this Court "to

vacate [the] judgement [sic] of conviction and [to] release[] [him] from unconstitutional[]

confinement." Id. at 6.

       It appears that plaintiff intends to challenge his Mississippi conviction and sentence, and

such a challenge properly is brought under 28 U.S.C. § 2254. This provision directs a federal

court to "entertain an application for a writ of habeas corpus in behalf of a person in custody

pursuant to the judgment of a State court only on the ground that he is in custody in violation of

the Constitution or laws or treaties of the United States." 28 U.S.C. § 2254(a). Plaintiff may



                                                 1
bring such an application only "in the district court for the district wherein such person is in

custody or in the district court for the district within which the States court was held which

convicted and sentenced him[.]" 28 U.S.C. § 2241 (d). Assuming without deciding that plaintiff

meets all other prerequisites for consideration of his application under 28 U.S.C. § 2254, the

Court will dismiss this action without prejudice as it is improperly addressed to this court instead

of a federal district court in Mississippi. See, e.g., Bates v. Lampton, No. 09-0735,2009 WL

1073195, at *2 (D.D.C. Apr. 22, 2009) (construing the complaint in part as a request to reduce

plaintiffs sentence and dismissing it in part on the ground that it should have been brought in

another federal district court); McLaren v. United States, 2 F. Supp. 2d 48,50 n.3 (D.D.C. 1998)

(noting that habeas petition pursuant to 28 U.S.C. § 2254 should be brought in district in which

prisoners are incarcerated).

        An Order consistent with this Memorandum Opinion will be issued separately on this

same date.



                                                  ~~,~
                                               United States District Judge
Date: \ \ \ '2)01   O~




                                                  2